UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2344


JEREL SHAW,

                 Plaintiff - Appellant,

          v.

ARAMARK MANAGEMENT SERVICES LIMITED PARTNERSHIP,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00483-REP)


Submitted:    March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerel Shaw, Appellant Pro Se.     Katherine Lee Hoekman, MORGAN
LEWIS & BOCKIUS, LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerel Shaw appeals the district court’s order denying

relief   on     his   employment   discrimination   complaint.        We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.               Shaw v.

Aramark Mgmt. Servs. Ltd. P’ship, No. 3:11-cv-00483-REP (E.D.

Va. Oct. 19, 2012).        We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                        2